                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSANN M. SCHOFIELD                                             :        CIVIL ACTION
                                                                :
         v.                                                     :
                                                                :
ANDREW SAUL, 1 Commissioner of                                           :        No. 19-1600
Social Security                                                 :

                                               MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                             August 29, 2019

I.       INTRODUCTION

         Susann M. Schofield (“Plaintiff”), seeks judicial review, pursuant to 42 U.S.C. §§ 405(g),

1383(c)(3), of the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”), denying her claim for a period of disability and disability insurance benefits

(“DIB”) under Title II of the Social Security Act. The Commissioner filed a motion to dismiss

this Complaint as untimely. Doc. no. 13. For the reasons set forth herein, the Commissioner’s

motion is granted and Plaintiff’s untimely Complaint is dismissed.

II.      PROCEDURAL HISTORY

         On May 18, 2015, Plaintiff filed an application for DIB alleging disability, as of July 24,

2013, based upon claims of physical and mental impairments. Nov. 16, 2017 Decision, doc. no. 2

at 14, 16. 2 Plaintiff’s claim was denied initially, hence, she requested a hearing. Id. at 14. On

August 2, 2017, a hearing was held before Deborah Mande, Administrative Law Judge (“the

ALJ”). Id. Plaintiff, represented by Michael F. McCartin, Esquire, and Gary A. Young, a


1
  Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
2
  Reference is to pagination assigned by ecf. The ALJ’s Decision is attached to the Complaint.
vocational expert (“the VE”), testified at the hearing. Id. On November 16, 2017, the ALJ issued

an unfavorable decision. Id. at 14-31. The Appeals Council denied Plaintiff’s request for review

on October 15, 2018, making the ALJ’s findings the final determination of the Commissioner. Id.

at 7-9.

          Thereafter, on March 6, 2019, the Appeals Council granted Plaintiff’s request for a 30 day

extension to file a civil action to challenge the decision of the Commissioner. Id. at 10. The

Appeals Council’s letter explained that Plaintiff was required to file her civil action within 30 days

from receipt of the letter granting her request and that the Appeals Council would assume that

Plaintiff had received the letter within 5 days of when it was mailed. Id.

          Plaintiff, pro se, signed her Complaint on April 3, 2019. Id. at 5. However, she did not

file it until April 12, 2019. See docket entries, Civ. A. No. 19-1600. On April 17, 2019, the

Honorable Mark A. Kearney entered an order granting Plaintiff’s request to proceed in forma

pauperis, denying, without prejudice Plaintiff’s request for appointment of counsel, directing the

Clerk of Court to issue summonses, and ordering the U.S. Marshal to serve the summons and

complaint. Doc. no. 6. On May 7, 2019, Plaintiff filed her Consent to Jurisdiction of a Magistrate

Judge. Doc. no. 9. Accordingly, this case was reassigned to the undersigned for all further

proceedings. Doc. no. 11.

          On July 1, 2019, the Commissioner filed a motion to dismiss Plaintiff’s complaint as

untimely. Doc. no. 13. On July 25, 2019, this court ordered Plaintiff to respond to the motion by

Friday, August 9, 2019; the order further advised that failure to do so could result in dismissal of

her case as untimely. Doc. no. 14. To date, Plaintiff has neither filed a response to the motion nor

has not requested an extension of time in which to do so.




                                                  2
III.   STANDARD OF REVIEW

       “’Technically, the Federal Rules of Civil Procedure require that affirmative defenses be

pleaded in the answer.’” Marty v. Berryhill, 2018 WL 1790343, at *2 (E.D. Pa. Apr. 13, 2018)

(quoting Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002)). However, the so-called “Third

Circuit Rule” permits a limitations defense to be raised by a motion under Rule 12(b)(6), but only

if “‘the time alleged in the statement of a claim shows that the cause of action has not been brought

within the statute of limitations.’” Marty, at *2 (quoting Hanna v. U.S. Veterans’ Admin. Hosp.,

514 F.2d 1092, 1094 (3d Cir. 1975).

       “In deciding a motion to dismiss pursuant to Rule 12(b)(6), courts generally consider only

the allegations in the complaint, exhibits attached to the complaint, matters of public record, and

documents that form the basis of a claim.” Lum v. Bank of America, 361 F.3d 217, 221 n.3 (3d

Cir. 2004). Additionally, “documents whose contents are alleged in the complaint and whose

authenticity no party questions, but which are not physically attached to the pleading, may be

considered.” Pryor v. National Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002)

(quoting 62 Fed. Proc. L.Ed. § 62:508). Moreover, the court must “accept all factual allegations

as true [and] construe the complaint in the light most favorable to the plaintiff.” Phillips v. City of

Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d

361, 374 n.7 (3d Cir. 2002) (internal quotation marks omitted).

IV.    DISCUSSION

       Section 405(g) provides that an

               individual, after any final decision of the Commissioner of Social
               Security made after a hearing . . . may obtain review of such decision
               by a civil action commenced within sixty days after the mailing to
               him of notice of such decision or within such further time as the
               Commissioner of Social Security may allow.



                                                  3
42 U.S.C. § 405(g). Claimants are presumed to have received notice from the Appeals Council

within five days of its mailing. See 20 C.F.R. § 422.210(c).

       The sixty-day filing period constitutes a statute of limitations but is not jurisdictional. See

Bowen v. City of New York, 476 U.S. 467, 478 (1986). The United States Supreme Court has

explained that “the statute of limitations embodied in § 405(g) is a mechanism by which Congress

was able to move cases to speedy resolution in a bureaucracy that processes millions of claims

annually. Thus, the limitation serves both the interest of the claimant and the interest of the

Government.” Id. at 481. The limitations period “must be strictly construed.” Id. at 479.

       The limitations period is subject to equitable tolling. Id. at 480. There are three principal

bases for applying the doctrine of equitable tolling:

               (1) Where the defendant has actively misled the plaintiff respecting
               the plaintiff’s cause of action; (2) where the plaintiff in some
               extraordinary way has been prevented from asserting his or her
               rights; or (3) where the plaintiff has timely asserted his or her rights
               mistakenly in the wrong forum.

Kramer v. Comm’r of Soc. Sec., 461 Fed. Appx. 167, 169 (3d Cir. 2012) (not precedential) (quoting

Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1387 (3d Cir. 1994). Equitable

tolling is to be sparingly applied. Kramer, 461 Fed. Appx. at 169. The “plaintiff bears the burden

of establishing that equitable tolling applies.” Courtney v. LaSalle Univ., 124 F.3d 499, 505 (3d

Cir. 1997).

       In this case, Plaintiff requested and was granted an extension of time in which to file her

civil action challenging the Commissioner’s decision. See March 6, 2019 letter, doc. no. 2, at 10.

The letter informing Plaintiff was mailed to 5917 Cottage Street, Philadelphia, Pennsylvania

19135. Exhibit 4 to Declaration of Janay Podraza, attached to Commissioner’s motion, doc. no.




                                                  4
13. 3 This is the address reflected on Plaintiff’s complaint. See doc. no. 2. Plaintiff was presumed

to have received said letter on March 11, 2019, see 20 C.F.R. § 422.210(c). She was, accordingly,

required to commence her civil action by April 10, 2019. However, she did not complu until April

12, 2019, 2 days late. See docket, Civ. A. No. 19-1600. Therefore, her complaint is untimely.

         Plaintiff did not respond to the motion to dismiss the complaint, despite an order requiring

her to do so; she has not alleged any circumstances that would justify equitable tolling. The fact

that her complaint was filed only 2 days late does not, in and of itself, justify equitable tolling. See

Fenimore v. Berryhill, 2018 WL 1942359, at *3 (Apr. 24, 2018) (dismissing complaint filed 2 days

late). See also Prunty v. Comm. of Soc. Sec., 2019 WL 426806, at *3 (E.D. Pa. Feb. 4, 2019)

(dismissing complaint filed 6 days late); Marty, supra, at *2 (dismissing complaint filed 4 days

late).

V.       CONCLUSION

         Plaintiff filed her civil action late. She did not respond to the Commissioner’s motion to

dismiss or, otherwise, provide the court with grounds for equitable tolling of the applicable statute

of limitations. Accordingly, the Commissioner’s motion to dismiss the complaint as untimely

must be granted. Plaintiff’s complaint is dismissed with prejudice.



                                                   BY THE COURT:



                                                   /s/ Carol Sandra Moore Wells
                                                   CAROL SANDRA MOORE WELLS
                                                   United States Magistrate Judge



3
 Janay Podraza is the Chief of Court Case Preparation and Review Branch 2 of the Office of Appellate Operation,
Social Security Administration. Declaration, at 1. Podraza’s Declaration was submitted in support of the
Commissioner’s motion. See doc. no. 13.

                                                      5
